DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

	Claims 1-5, 9-11, 14-22 and 27-33 are examined on the merits and are allowed.

Examiner Initiated Interview
	On August 2nd, 2022, the examiner contacted applicants to propose claim amendments that would result in the allowance of the application.  These amendments were accepted and are presented below.

Election/Restrictions
Claims 1-5, 11, 14-16, 27 and 29-33 are allowable. Claims 17-22, previously withdrawn from consideration as a result of a restriction requirement, possess all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 7/2/2020, is hereby withdrawn and claims 17-22 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cathy A. Kodroff on 8/2/2022.
The application has been amended as follows: 
The specification filed on 11/3/2017 has been amended as follows: 
On page 2, line 28, please replace “http://www.cdc.gov/flu/about/viruses/-types.htm” with “http://www_cdc_gov/flu/about/viruses/-types_htm” 

On page 5, line 1, please replace “http://www.sonecon.com/docs/studies-/0208” with “http://www_sonecon_com/docs/studies-/0208”.

On page 18, line 23, please replace “http://promoter.cdb.riken.jp/” with “http://promoter_cdb_riken.ip/”.

On page 20, line 8, please replace “http://www.ncbi.nlm.nih.gov/pubmed/25605380” with “http://www_ncbi_nlm_nih_gov/pubmed/25605380”.
On page 23, line 19, please replace “http://www.ebi.ac.uk/Tools/st/” with “http://www_ebi_ac_uk/Tools/st/”.

On page 23, line 20, please replace “http://www.geneinfinity.org/sms/sms_backtranslation.html” with “http://www_geneinfinity_org/sms/sms_backtranslation_html”.

On page 23, line 21, please replace “http://www.expasy.org/tools/” with “http://www_expasy_org/tools/”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648